Laweence, Judge:
The appeal for a reappraisement enumerated above presents the question of the proper value for appraisement purposes of certain floor polishers which are identified on the invoice accompanying the entry covered by said appeal with the letter “A” and initials “HG” of Examiner H. Golub.
By stipulation of the parties, it has been agreed that when the items of merchandise, marked and initialed as aforesaid, were exported from England, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of England, nor was it freely offered for sale to all purchasers in the principal markets of England for exportation to the United States, nor was it freely offered for sale in the principal market of the United States to all purchasers. It was further stipulated and agreed that the cost of production of said floor polishers was £7.13.8 each, net packed, British sterling.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. § 1402(f)), is the proper basis of value for the floor polishers in issue and that said value is £7.13.8 each, net packed, British sterling. As to any other merchandise, the appeal is dismissed.
Judgment will be entered accordingly.